DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 4 is objected to because of the following informality:  in the penultimate line of the claim – a – should be inserted before the first occurrence of the word “corner”.

  Appropriate correction is required.






Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a detection electrode section”, “an attachment electrode section”, and “a lead electrode section” in independent claims 1, 2, and 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (for example, as described in original filed specification Embodiment 1, pages 8-9).
If applicant does not intend to have these limitations interpreted under 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention:   
a) claim 5 reads as follows

    PNG
    media_image1.png
    223
    693
    media_image1.png
    Greyscale


However, Applicant’s gas sensor (1) shown in Figure 1 and as described in 
claim 1 is incapable by itself of detecting an electromotive force - special external circuity and a processor is needed.  There is no indication that inventor, at the time the application was filed, had possession of the claimed invention.   

b) claim 6 reads in part as follows

    PNG
    media_image2.png
    142
    663
    media_image2.png
    Greyscale


However, Applicant’s gas sensor (1) shown in Figure 1 and as described in 
claim 1 is incapable by itself of detecting a limiting current - special external circuity and a processor is needed.  There is no indication that inventor, at the time the application was filed, had possession of the claimed invention.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
a) claim 5 is for a gas sensor, that is, a device, yet the additional limitation of this claim appears to read as a method of use limitation –

    PNG
    media_image3.png
    223
    693
    media_image3.png
    Greyscale




b) claim 6 is for a gas sensor, that is, a device, yet an additional limitation of this claim appears to read as a method of use limitation –
	
    PNG
    media_image2.png
    142
    663
    media_image2.png
    Greyscale


Thus, if claim 6 were to be published in a patent the public would not know whether they had to actually detect a limiting current in order to infringe the claim.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi et al. US 6,354,134 B1 (hereafter “Katafuchi”) in view of Müller et al. 
US 4,282,080 A1 (hereafter “Müller”).

Addressing claim 1, Katafuchi discloses a gas sensor (see the title and Figure 7, noting therein 6, and col. 13:26-28) comprising a sensor element (see the title and Figure 7, noting therein 7, and col. 13:26-28), wherein: 
the sensor element includes 
10 in Figure 1; col. 11:19-27) that has a bottomed tubular shape and in which a tip portion of a tube having a tubular shape thereof is blocked by a bottom having a curved surface (see Figures 1 and 2, and 
col. 11:19-271), 
a detection electrode (11 together with 111 and 112 in Figure 1; col. 11:19-27) that is provided at least on an outer surface of the tube and is exposed to detection gas guided to an outside of 10the solid electrolyte (again see Figure 1 and col. 11:19-272), and 
a reference electrode (12 in Figure 1; col. 11:19-27) that is provided at least on an inner surface of the tube and is exposed to reference gas guided to an inside of the solid electrolyte (see col. 5:59-62 and col. 7:49-53);
the detection electrode includes 
15a detection electrode section (11) that is provided on an entire periphery or a part in a circumferential direction around a center axis of the tube at a position on a tip side of an axial direction along the center axis (see Figure 1), 
112) that is provided on an entire periphery or a part in the circumferential direction of the tube at a position on 20a base end side of the axial direction and is in contact with a terminal metal fitting (682) attached to an outer periphery of the tube (see Figures 1 and 7, and 
col. 13:47-49), and 
a lead electrode section (111) that is provided on a part in the circumferential direction of the tube at a position where the detection electrode section is connected to the attachment electrode section and that is 25formed in a formation region in the circumferential direction smaller than a formation region in the circumferential direction of the attachment electrode section (see Figure 1);  
33 and  
5the tube has a part where the outer surface of the tube is exposed, at the end of the base end side of the axial direction (Figure 1:

    PNG
    media_image6.png
    660
    662
    media_image6.png
    Greyscale

).
Katafuchi, though, does not disclose “an insulating layer that insulates the solid electrolyte from the attachment electrode section and the lead electrode section is provided between the tube of the solid electrolyte and each of the attachment electrode section and the lead electrode section; . . . .”
30 together with 39 in Figure 3) comprising a detection electrode part (30), an attachment electrode , part (portion of 39 not covered by layer 41 in Figure 2), and a lead electrode part (portion of 39 covered by layer 41 in Figure 2); and a reference electrode (31).  See also Müller col. 4:12-33.  The gas sensor of Müller further comprises an insulating layer (40) that insulates the solid electrolyte from the attachment electrode part and the lead electrode part, this insulating layer being provided between the solid electrolyte and each of the attachment electrode section and the lead electrode section.  See Figure 2 and col. 5:25-26.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to similarly provide an insulating layer as taught by Müller in the gas sensor because as taught by Müller

    PNG
    media_image7.png
    187
    445
    media_image7.png
    Greyscale

See Müller col. 5:22-30.
The Examiner notes that although the insulating layer is a flat layer in Müller to have it be tubular or at least curved so as to conform to the shape of the solid electrolyte in Katafuchi is prima facie obvious as a mere change in shape with no material effect on its insulating ability.  See MPEP 2144.04 (IV)(B). 

As for the limitation “the insulating layer contains at least one or more of aluminum oxide, spinel, and insulating glass…”, see in Müller col. 5:25-26. 


	   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller as applied to claims 1 and 8 above, and further in view of Kishida et al. 
US 4,097,353 (hereafter “Kishida”).

Addressing claim 5, as first matter, the Examiner notes that Katafuchi discloses that the gas sensor is an oxygen sensor and that the inside space of the solid electrolytic body serves as reference gas chamber.  See the Katafuchi title and Abstract.  As for the claim 5 limitation “wherein on the basis of a 5difference in oxygen concentration between the reference gas in contact with the reference electrode and the detection gas in contact with the detection electrode, the gas sensor detects an electromotive force generated between the detection electrode and the reference electrode through the solid electrolyte…”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform this step because as shown by Kishida it would just be using the solid-electrolyte oxygen sensor .  
	 









Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller as applied to claims 1 and 8 above, and further in view of Sano et al. 
US 4,402,820 (hereafter “Sano”).

	Addressing claim 6, as for the limitation “a diffusion resistance layer that covers at least an entire portion of the detection electrode section of the detection electrode and limits diffusion of the detection gas is provided on the outer surface of the tube of the solid 15electrolyte; . . . .”, see Katafuchi Figure 10, noting therein diffusion resistive layer 107, and col. 14:59-65.  
	As for the limitation “while a voltage is applied between the detection electrode and the reference electrode, the gas sensor detects a limiting current generated between the detection electrode and the reference electrode through the solid electrolyte…”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform this step because as shown by Sano it would just be using the solid-electrolyte oxygen sensor of Katafuchi in the typical .   






Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller as applied to claims 1 and 8 above, and further in view of Mase et al. 
US 5,169,513 (hereafter “Mase”).

	Addressing claim 7, Katafuchi as modified by Müller is silent as to the minimum thickness of a portion of the insulating layer located between the tube and each of the attachment electrode section and the lead electrode section.  However, barring evidence to the contrary, such as unexpected results, to have this minimum thickness be 4 µm or more is, in light of Mase, which discloses a solid-electrolyte electrochemical gas sensor comprising an insulating layer between, on the one hand, a lead electrode section and an attachment electrode section (see the title, Abstract, and Figure 9), and on the other hand a solid electrolyte, at best prima facie obvious as a mere change in size (thickness) (see MPEP 2144.04 (IV)(A)), as Mase discloses   

    PNG
    media_image8.png
    241
    496
    media_image8.png
    Greyscale

	See Mase col. 8:11-21.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller as applied to claims 1 and 8 above, and further in view of Izutani et al. 
US 5,088,281 (hereafter “Izutani”)

	Addressing claim 9, Katafuchi as modified by Müller does not disclose gas sensor arranged as claimed. 
	Izutani discloses a method and apparatus for determining deterioration of three-way catalysts in double air-fuel ration sensor system.  The sensor system comprises a gas sensor (15) is arranged in an exhaust pipe (14) of an internal combustion engine (1) in which exhaust gas as the detection gas flows; a single catalyst (12) or a plurality of catalysts arranged in a direction of flow of the exhaust gas are arranged in the exhaust pipe; and  10the gas sensor is arranged at a position on a downstream side of the flow of the exhaust gas from the at least one catalyst in the exhaust pipe.  See the title, 
Figure 3, and col. 4:54 – col. 5:8.  


    PNG
    media_image9.png
    63
    438
    media_image9.png
    Greyscale

Thus, to have the gas sensor of Katafuchi as modified by Müller arranged as taught by Izutani would just be using it a known way consistent with its intended use to obtain predictable a result – namely determining the oxygen concentration in the exhaust gas before (with oxygen sensor 13 in Izutani) and after passing through the catalysts so that the air-fuel feedback control is optimized and the state of the catalysts  can be determined (see Izutani col. 3:13-23 and col. 3:55 – col. 4:20.   
	





Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller, Matsuo et al. US 2006/0220159 A1 (hereafter “Matsuo”), and Fukaya et al. US 5,556,526 (hereafter “Fukaya”).

6, and col. 13:26-28) comprising a sensor element (see the title and Figure 7, noting therein 7, and col. 13:26-28), wherein: 
the sensor element includes 
5a solid electrolyte (10 in Figure 1; col. 11:19-27) that has a bottomed tubular shape and in which a tip portion of a tube having a tubular shape thereof is blocked by a bottom having a curved surface (see Figures 1 and 2, and 
col. 11:19-273), 
a detection electrode (11 together with 111 and 112 in Figure 1; col. 11:19-27) that is provided at least on an outer surface of the tube and is exposed to detection gas guided to an outside of 10the solid electrolyte (again see Figure 1 and col. 11:19-274), and 
a reference electrode (12 in Figure 1; col. 11:19-27) that is provided at least on an inner surface of the tube and is exposed to reference gas guided to an inside of the solid electrolyte (see col. 5:59-62 and col. 7:49-53);
the detection electrode includes 
11) that is provided on an entire periphery or a part in a circumferential direction around a center axis of the tube at a position on a tip side of an axial direction along the center axis (see Figure 1), 
an attachment electrode section (112) that is provided on an entire periphery or a part in the circumferential direction of the tube at a position on 20a base end side of the axial direction and is in contact with a terminal metal fitting (682) attached to an outer periphery of the tube (see Figures 1 and 7, and 
col. 13:47-49), and 
a lead electrode section (111) that is provided on a part in the circumferential direction of the tube at a position where the detection electrode section is connected to the attachment electrode section and that is 25formed in a formation region in the circumferential direction smaller than a formation region in the circumferential direction of the attachment electrode section (see Figure 1);  
33 and  
5the tube has a part where the outer surface of the tube is exposed, at the end of the base end side of the axial direction (Figure 1:

    PNG
    media_image6.png
    660
    662
    media_image6.png
    Greyscale

).
Katafuchi, though, does not disclose “an insulating layer that insulates the solid electrolyte from the attachment electrode section and the lead electrode section is provided between the tube of the solid electrolyte and each of the attachment electrode section and the lead electrode section; . . . .”
30 together with 39 in Figure 3) comprising a detection electrode part (30), an attachment electrode part (portion of 39 not covered by layer 41 in Figure 2), and a lead electrode part (portion of 39 covered by layer 41 in Figure 2); and a reference electrode (31).  See also Müller col. 4:12-33.  The gas sensor of Müller further comprises an insulating layer (40) that insulates the solid electrolyte from the attachment electrode part and the lead electrode part, this insulating layer being provided between the solid electrolyte and each of the attachment electrode section and the lead electrode section.  See Figure 2 and col. 5:25-26.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to similarly provide an insulating layer as taught by Müller in the gas sensor because as taught by Müller

    PNG
    media_image7.png
    187
    445
    media_image7.png
    Greyscale

See Müller col. 5:22-30.
The Examiner notes that although the insulating layer is a flat layer in Müller to have it be tubular or at least curved so as to conform to the shape of the solid electrolyte in Katafuchi is prima facie obvious as a mere change in shape with no material effect on its insulating ability.  See MPEP 2144.04 (IV)(B). 
does disclose an end on the base end side of the axial direction of the insulating layer is provided on the base end side of an end on the base end side of the axial direction of the attachment electrode section, is exposed on the outer surface of the tube (see annotated Katafuchi Figure 1 above noting that the insulating layer of Müller, which is between the attachment electrode section and lead electrode on the one hand and the solid electrolyte on the other hand, is not shown), Katafuchi as modified by Müller does not disclose that base end side of the axial direction of the attachment electrode section “has a tapered surface; and a thickness in a radial direction from the center axis of the tapered 15surface is reduced toward the base end side of the axial direction of the tube so that the terminal metal fitting attached to the outer periphery of the tube is guided from the base end side toward the tip side of the axial direction of the tube.”
	However, as shown by Matsuo and Fukaya it was known in the electrochemical gas sensor art at the time of the effective filing date of the application to chamfer or incline the base end of the solid electrolyte and attachment electrode section thereat in order to reduce resistance or friction when an electrical connector is slid over the base end of the electrolyte or attachment electrode section.  See in Matsuo Figure 13 and paragraph [0007], and in Fukaya Figures 17-19 and col. 8:58 – col. 9:9.  Thus, in light of Matsuo and Fukaya to have in the gas sensor of Katafuchi as modified by Müller the base end side of the axial direction of the attachment electrode section have a tapered surface; and a thickness in a radial direction from the center axis of the tapered 15surface is reduced toward the base end side of the axial direction of the tube so that the terminal metal fitting attached to the outer periphery of the tube is guided from the base 


 	Addressing claim 3, Katafuchi as modified by Müller, Matsuo, and Fukaya does not disclose that an inclination angle of the tapered surface with respect to the center axis is 600 or less.  However, barring evidence to the contrary, such as unexpected results, the inclination angle of the tapered surface with respect to the center axis will be determined by the curvature or inclination of the contacting surface of the electrical connector.  See Matsuo Figure 13, for example.  In other words, the inclination angle of the tapered surface with respect to the center axis, unless arbitrary, is clearly a result effective variable that when properly chosen or determined by routine experimentation, minimizes the friction or mechanical resistance that the attachment electrode and insulator layer manifest against the electrical connector when it is being connected to the base end of the solid electrolyte.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katafuchi in view of Müller et al. and Friese et al. US 5,670,032 (hereafter “Friese”).

Addressing claim 4, Katafuchi discloses a gas sensor (see the title and Figure 7, noting therein 6, and col. 13:26-28) comprising a sensor element (see the title and Figure 7, noting therein 7, and col. 13:26-28), wherein: 
the sensor element includes 
5a solid electrolyte (10 in Figure 1; col. 11:19-27) that has a bottomed tubular shape and in which a tip portion of a tube having a tubular shape thereof is blocked by a bottom having a curved surface (see Figures 1 and 2, and 
col. 11:19-275), 
a detection electrode (11 together with 111 and 112 in Figure 1; col. 11:19-27) that is provided at least on an outer surface of the tube and is exposed to detection gas guided to an outside of 10the solid electrolyte (again see Figure 1 and col. 11:19-276), and 
12 in Figure 1; col. 11:19-27) that is provided at least on an inner surface of the tube and is exposed to reference gas guided to an inside of the solid electrolyte (see col. 5:59-62 and col. 7:49-53);
the detection electrode includes 
15a detection electrode section (11) that is provided on an entire periphery or a part in a circumferential direction around a center axis of the tube at a position on a tip side of an axial direction along the center axis (see Figure 1), 
an attachment electrode section (112) that is provided on an entire periphery or a part in the circumferential direction of the tube at a position on 20a base end side of the axial direction and is in contact with a terminal metal fitting (682) attached to an outer periphery of the tube (see Figures 1 and 7, and 
col. 13:47-49), and 
a lead electrode section (111) that is provided on a part in the circumferential direction of the tube at a position where the detection electrode section is connected to the attachment electrode section and that is 25formed in a formation region in the circumferential direction smaller than a formation region in the circumferential direction of the attachment electrode section (see Figure 1);  
33 and  
5the tube has a part where the outer surface of the tube is exposed, at the end of the base end side of the axial direction (Figure 1:

    PNG
    media_image6.png
    660
    662
    media_image6.png
    Greyscale

).
Katafuchi, though, does not disclose “an insulating layer that insulates the solid electrolyte from the attachment electrode section and the lead electrode section is provided between the tube of the solid electrolyte and each of the attachment electrode section and the lead electrode section; . . . .”
30 together with 39 in Figure 3) comprising a detection electrode part (30), an attachment electrode part (portion of 39 not covered by layer 41 in Figure 2), and a lead electrode part (portion of 39 covered by layer 41 in Figure 2); and a reference electrode (31).  See also Müller col. 4:12-33.  The gas sensor of Müller further comprises an insulating layer (40) that insulates the solid electrolyte from the attachment electrode part and the lead electrode part, this insulating layer being provided between the solid electrolyte and each of the attachment electrode section and the lead electrode section.  See Figure 2 and col. 5:25-26.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to similarly provide an insulating layer as taught by Müller in the gas sensor because as taught by Müller

    PNG
    media_image7.png
    187
    445
    media_image7.png
    Greyscale

See Müller col. 5:22-30.
The Examiner notes that although the insulating layer is a flat layer in Müller to have it be tubular or at least curved so as to conform to the shape of the solid electrolyte in Katafuchi is prima facie obvious as a mere change in shape with no material effect on its insulating ability.  See MPEP 2144.04 (IV)(B). 

Friese discloses a solid electrolyte gas sensor comprising a detection electrode (14 in Figure 3) comprising a detection electrode part (25), an attachment electrode part (33), and a lead electrode part (27); and a reference electrode (26).  See also Friese col. 3:13-34.  The gas sensor of Friese further comprises an end on the base end side of the axial direction of the attachment electrode portion is provided so as to be continuous from the outer surface of the tube to an end surface on the base end side of the tube; and  a 36corner portion of the insulating layer located at a corner portion on the base end side of the tube has a curved surface.  See Friese Figure 3 and col. 3:4-6, noting therein especially shoulder 16 of the attachment part.  In light of this teaching of Friese, to have in the gas sensor of Katafuchi as modified by Müller the attachment electrode portion be provided so as to be continuous from the outer surface of the tube to an end surface on the base end side of the tube; and  a 36corner portion of the insulating layer located at a corner portion on the base end side of the tube has a curved surface, is a configuration of the detection electrode known in the art that would only require lengthening lead electrode part as shown below

    PNG
    media_image10.png
    549
    718
    media_image10.png
    Greyscale

Alternatively, to have in the gas sensor of Katafuchi as modified by Müller the attachment electrode portion be provided so as to be continuous from the outer surface of the tube to an end surface on the base end side of the tube; and  a 36corner portion of the insulating layer located at a corner portion on the base end side of the tube has a curved surface, is prima facie obvious as just a change in size of the lead electrode part (lengthening it) and change in shape of the attachment electrode part (folding it so as to form a shoulder).  See MPEP 2144.04 (IV)(A) and MPEP 2144.04 (IV)(B).





Other Relevant Prior Art

The International Search Report for International Application No. PCT/JP2018/015747 cites several “Y” documents. Only JP S61-051557 appears, from the English language translations provided by Applicant, to possibly disclose an insulating layer as recited or similar to the one recited in independent claims 1, 2, and 4 in U.S. application.  At best, JP S61-051557 is redundant to Müller, which is used above in the prior art rejections. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	March 17, 2022
   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image4.png
    82
    438
    media_image4.png
    Greyscale

        2
    PNG
    media_image5.png
    139
    446
    media_image5.png
    Greyscale

        3
    PNG
    media_image4.png
    82
    438
    media_image4.png
    Greyscale

        4
    PNG
    media_image5.png
    139
    446
    media_image5.png
    Greyscale

        5
    PNG
    media_image4.png
    82
    438
    media_image4.png
    Greyscale

        6
    PNG
    media_image5.png
    139
    446
    media_image5.png
    Greyscale